DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
Claims 1-3, 5-16 and 18-20 are currently pending. Claim 1 has been amended. Claims 4 and 17 were previously cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5; 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2005/0116232 A1, hereafter Kim).

a base substrate (300; ¶ [0043]); and
a first signal line (347; ¶ [0037] and [0049]), an insulating layer (insulator 330; ¶ [0037] and [0049]) and a second signal line (325; ¶ [0049]) provided sequentially (one after the other) on the base substrate (300) in a direction perpendicular (normal) to the base substrate (300), wherein the first signal line (347) and the second signal line (325) cross each other (FIG. 3; ¶ [0037]),
wherein the first signal line (347) has a first portion (horizontal center part of 347 between left 330d and right 330d in FIG. 5B) and a second portion (part of 347 in left 330d and right 330d in FIG. 5B; ¶ [0060]-[0061]) integral with each other (a single body), at least a part of the first portion (horizontal center part of 347 between left 330d and right 330d) is overlapped (covered) with the second signal line (325) in an overlapping area (middle of horizontal center part of 347 between left 330d and right 330d) the second portion (part of 347 in left 330d and right 330d) is not overlapped (not covered) with the second signal line (325), and the first portion has a resistance (R1=ρL1/A1; see further explanation and annotated FIG. 5A below) higher (due to smaller area; and smaller thickness as disclosed by the instant specification) than a resistance (R2=ρL2/A2; see further explanation and annotated FIG. 5A below) of the second portion, and
wherein the first portion (horizontal center part of 347 between left 330d and right 330d) of the first signal line (347) has a smaller thickness (see annotated figure below) in the direction perpendicular (normal) to the base substrate (300) than the 
wherein an orthographic projection (shadow in FIG. 3) of the first signal line (347) onto the base substrate (300) has an overlapping section (part of 347 covering 325) and non-overlapping sections (left and right parts of 347 not covering 325), an orthographic projection (shadow in FIG. 3) of the second signal line (325) onto the base substrate (300) has an overlapping section (part of 325 covered by 347) and non-overlapping sections (upper and lower parts of 325 not covered by 347), the overlapping section (part of 347 covering 325) of the first signal line (347) and the overlapping section (part of 325 covered by 347) of the second signal line (325) coincides (overlap) with each other, the non-overlapping sections (left and right parts of 347 not covering 325) of the first signal line (347) are not overlapped with (do not cover) the non-overlapping sections (upper and lower parts of 325 not covered by 347) of the second signal line (325), the non-overlapping sections (left and right parts of 347 not covering 325) of the first signal line (347) are located on two opposite (left and right) sides of the overlapping section (part of 347 covering 325) of the first signal line (347), respectively, and the non-overlapping sections (upper and lower parts of 325 not covered by 347) of the second signal lines (325) are located on two opposite (top and bottom) sides of the overlapping section (part of 325 covered by 347) of the second signal line (325), respectively.


The limitation to avoid a short circuit between the first and second signal 
lines due to a breakdown of the insulating layer in the overlapping area is deemed to be anticipated since the prior art structure is substantially identical (see MPEP § 2112.01) to the claimed structure, and since the first portion has a resistance (R1=ρL1/A1; see further explanation and annotated FIG. 5A below) higher (due to smaller area and smaller thickness) than a resistance (R2=ρL2/A2; see further explanation and annotated FIG. 5A below) of the second portion. Thus, the property of being able to avoid a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area would be inherent and the same as the claimed invention (MPEP § 2112.01).
In this case, Kim discloses semiconductor devices in FIG. 5A, where at least a part of the first portion (horizontal center part of 347 between left 330d and right 330d) is overlapped (covered) with the second signal line (325) in an overlapping area (middle of horizontal center part of 347 between left 330d and right 330d) the second portion (part of 347 in left 330d and right 330d) is not overlapped with the second signal line (325), and where the first portion has a resistance higher (due to smaller area and smaller thickness) than a resistance of the second portion; and as configured, the devices can perform the same function of avoid(ing) a short circuit between the first and second signal lines due to a breakdown of the insulating layer in the overlapping area.


    PNG
    media_image1.png
    702
    997
    media_image1.png
    Greyscale

For the record, the first inserted modified figure (annotated FIG. 5A) depicts overlapping (BOX 1) and non-overlapping (outside BOX 1) regions of the first portion (FP) of first signal line (302) which has a smaller area and thickness (TA1) than the area and thickness (TA2) of the second portion (SP) because it is thinner. The basic equation for resistance is: R=(ρ x L)/A, where ρ: material resistivity, L: length of material and A: area of material. As can be seen from annotated figure, the area (TA2) of 347, with its larger thickness, is larger than (A1<A2) the area (TA1) of 347 and its smaller thickness; and since they are both made of the material, when the thickness of the first portion is less than the thickness of the second portion, the resistance is larger than the resistance of the second portion. This interpretation is consistent with the applicant’s specification.


    PNG
    media_image2.png
    689
    990
    media_image2.png
    Greyscale


For the record, the second inserted modified figure (annotated FIG. 3) depicts an overlapping portion (OP) of the first signal line (347) and the second signal line (325). Also, depicted are opposite (left/right) non-overlapping portions (NOP 347) of the first signal line (347) located on two opposite (left and right) sides of the overlapping section; and opposite (top/bottom) non-overlapping portions (NOP 325) located on two opposite (top and bottom) sides of the second signal line (325).


Re claim 3, Kim discloses the array substrate as claimed in claim 1, wherein the first portion (FP) of the first signal line (347) is completely overlapped (cannot be seen looking upward directly below 325) with the second signal line (325).

Re claim 5, Kim in annotated FIG. 3 above discloses the electroluminescent display panel as claimed in claim 1, wherein the insulating layer (330) has a same thickness (vertical extension) at a location on the first portion (OP) of the first signal line (347) as that at a location (over 329) on the second portion (SP) of the first signal line (347).

Re claim 12, Kim discloses the array substrate as claimed in claim 1, wherein the first signal line (347) is a low-level voltage signal line (scan line signal; ¶ [0037]), and the second signal line (325) is a high-level voltage signal line (data line signal; ¶ [0037]).
Re claims 13 and 14, Kim discloses an electroluminescent display panel (¶ [0003]) comprising the array substrate as claimed in claim 1; and display device (¶ [0003] and [0015]) comprising the electroluminescent display panel (¶ [0003]) as claimed in claim 13.



Re claim 16, Kim discloses the electroluminescent display panel as claimed in claim 13, wherein the first portion (horizontal center part of 347 between left 330d and right 330d) of the first signal line (347) is completely overlapped (cannot be seen looking upward directly below 325; see OP in annotated FIG. 3 above) with the second signal line (325; see claim 3).

Re claim 18, Kim discloses the electroluminescent display panel as claimed in claim 13, wherein the insulating layer (330) has a same thickness at a location on the first portion (FP) of the first signal line (247) as that at a location on the second portion (SP) of the first signal line (see claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Pyon et al (US 2013/0292795 A1-prior art of record, hereafter Pyon).
Re claim 6, Kim disclose the array substrate as claimed in claim 1.
But, fails to disclose wherein the first portion (FP) of the first signal line (347) comprises a first extension overlapped with the second signal line (325) and extending in a widthwise direction of the first portion, and the second signal line (325) comprises a second extension overlapped with the first signal line and extending in a widthwise  line; wherein an orthographic projection of the first extension onto the base substrate (300) has an area overlapped with an orthographic projection of the second extension onto the base substrate (300).

However,
Pyon discloses in FIGS. 1A and 1B an array substrate, comprising: the first portion (at W2) of the first signal line (1st conductive layer 12; ¶ [0031]) comprises a first extension (auxiliary pattern 12b; ¶ [0031]) overlapped (¶ [0032]) with the second signal line (2nd conductive layer 16; ¶ [0030]) and extending in a widthwise direction (toward 12c in FIG. 1B) of the first portion (12 at W2), and the second signal line (16) comprises a second extension (edge foot in FIG. 1A) overlapped with the first signal line (12) and extending in a widthwise direction (toward 12c in FIG. 1B) of the second signal line (16); wherein an orthographic projection (shadow of 12b in in FIG. 1B) of the first extension (12b) onto the base substrate (10; ¶ [0031]) has an area overlapped (covered) with an orthographic projection (shadow of edge foot of 16 in in FIG. 1B) of the second extension (edge foot) onto the base substrate (10).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim to form the first potion of the first signal line with a first extension and the second signal line with a second extension, wherein an orthographic projection of the first extension onto the base substrate has an area overlapped with an orthographic projection of the second extension onto the base substrate as disclosed by Pyon in order to provide electrical 

Re claim 7, Kim discloses the array substrate as claimed in claim 6.
But, fails to disclose wherein the first extension has a same thickness as the portion of the first signal line (347) completely overlapped with the second signal line (325).
However, Pyon discloses the first extension (12b) of the first signal line (12) without a distinction of thickness except for width W2 (¶ [0031]). Therefore, it is concluded the first extension has a same thickness as the portion of the first signal line completely overlapped with the second signal line as part of the formation electrical couplings discussed for claim 6.

Re claim 8, Kim discloses the array substrate as claimed in claim 6.
But, fails to disclose wherein the orthographic projections of the first extension and the second extension onto the base substrate (300) are partly overlapped with each other.
However, Pyon discloses the orthographic projections (shadow of 12b) of the first extension (12b) and the second extension (foot of 16) onto the base substrate (10) are partly overlapped (the foot of 16 partially covers 12b in FIG. 1B) with each other as part of the formation electrical couplings discussed for claim 6.


But, fails to disclose wherein the first portion (FP) of the first signal line (347) comprises a first extension overlapped with the second signal line (325) and extending in a widthwise direction of the first portion, and the second signal line (325) comprises a second extension overlapped with the first signal line and extending in a widthwise direction of the second signal line (325); wherein an orthographic projection of the first extension onto the base substrate (300) has an area overlapped with an orthographic projection of the second extension onto the base substrate (300).
However, Pyon renders these limitations obvious as discussed for claim 6 above.

Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Pyon as applied to claim 8 above, and further in view of Nishida et al (US 2002/0159016 A1-prior art of record, hereafter Nishida).
 	Re claim 9, Kim and Pyon disclose the array substrate as claimed in claim 8.
But, fails to disclose further comprising a metal electrode connected with the first extension (12b) or the second extension, wherein an orthographic projection of the metal electrode onto the base substrate (300) is at most overlapped with the orthographic projection of one of the first extension and the second extension onto the based substrate.
However,
Nishida discloses in FIGS. 4, 6 and 32 an array substrate, comprising: a metal electrode (ITO 38c in FIG. 32; ¶ [0436]) connected with the first extension (of scan/gate 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Pyon to include the metal electrode of Nishida, such that its orthographic projection of the metal electrode onto the base substrate is at most overlapped with the orthographic projection of one of the first extension and the second extension onto the based substrate, as the location of the connection between the first extension and other devices.

Re claims 10 and 11, Kim discloses the array substrate as claimed in claim 9.
But, fails to disclose wherein the metal electrode is located between a layer where the first signal line is located and the insulating layer, and the metal electrode is electrically connected with the first extension; wherein the metal electrode is located between the insulating layer and a layer where the second signal line is located; and the metal electrode is electrically connected with the second extension.
However,
Pyon discloses the extension (12) is located between a layer (10) where the first signal line (12) is located and the insulating layer (14; ¶ [0032]); and Nishida discloses the metal electrode (38c) is electrically connected with the first extension (28).
Therefore, it would be obvious that the metal electrode (38c) would be located between the insulating layer (14) and a layer (underside of 16) where the second signal 

Re claim 20, Kim and Pyon discloses the electroluminescent display panel as claimed in claim 19, where the orthographic projections (shadow of 12b) of the first extension (12b) and the second extension (foot of 16) onto the base substrate (10) are partly overlapped (the foot of 16 partially covers 12b in FIG. 1B) with each other as part of the formation electrical couplings discussed for claim 6.
But, fails to disclose wherein the orthographic projections of the first extension and the second extension onto the base substrate (300) are partly overlapped with each other, and wherein the array substrate (see claim 13) further comprises a metal 
electrode connected with the first extension or the second extension, wherein an orthographic projection of the metal electrode onto the base substrate is at most overlapped with the orthographic projection of one of the first extension and the second extension onto the base substrate (300).
However,
Nishida discloses a metal electrode (ITO 38c in FIG. 32; ¶ [0436]) connected with the first extension (of scan/gate line 28), wherein an orthographic projection (shadow) of the metal electrode (38c) is at most overlapped with the orthographic projection 
(shadow) of one of the first extension (12b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Noda and Pyon to .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892